




Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of the 4th day of
December, 2014, by and between Cinedigm Entertainment Corp., a Delaware
corporation (the "Company"), and William Sondheim (the "Employee").


WITNESSETH:


WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed as President of the Company and President of Cinedigm Home
Entertainment, LLC pursuant to this Employment Agreement (the “Agreement”) upon
the terms and conditions set forth below;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:


1.Employment. The Company agrees to employ the Employee, and the Employee agrees
to be employed by the Company under the terms of this Agreement, for the period
stated in Section 3 hereof and upon the other terms and conditions herein
provided.


2.Position and Responsibilities. The Employee shall serve as President of the
Company and President of Cinedigm Home Entertainment, LLC. The Employee shall be
responsible for such duties as are commensurate with his office and shall report
to the Chief Operating Officer of Cinedigm Corp. (the “Parent”), who shall have
the power to expand the Employee’s duties, responsibilities and authority and,
when considered necessary, or in the best interest of the Company and its
affiliates, to override the Employee’s decisions and actions. Except as
otherwise provided herein, the Employee will devote his substantial full
business time throughout the Term to the services required of him hereunder. The
Employee will render his business services to the Company and its affiliates
during the Term and will use his best efforts, judgment and energy to improve
and advance the operations, programs, services and interests of the Company and
its affiliates in a manner consistent with the duties of his position.
Notwithstanding the foregoing, as long as it does not materially interfere with
the Employee’s employment hereunder, the Employee may participate in
educational, welfare, social, religious and civic organizations.


3.Term. Except as otherwise provided for herein, the term of this Agreement
shall be from October 1, 2014 (the “Effective Date”) through September 30, 2016
(the “Term”). Upon the expiration of the Term, this Agreement, except for the
provisions that survive pursuant to this Section 3 and Section 8, will have no
further force or effect. In the event the Employee remains employed by the
Company after the Term expires and the parties have not executed a successor
written agreement, the Employee’s employment will be at-will; provided, however,
that the Employee, for the duration of his at-will employment, will remain
entitled to the severance benefit described, and in accordance with the terms
set forth, in Section 6(b) of this Agreement.


4.Compensation, Reimbursement of Expenses.
(a)Salary. For all services rendered by the Employee in any capacity during his
employment under this Agreement, including, without limitation, service as an
executive, officer, director, manager or member of any committee of the Company
or of any subsidiary, affiliate, or division thereof, the Company shall pay the
Employee, in accordance with the Company’s normal payroll practices, a salary




--------------------------------------------------------------------------------




(“Base Salary”) at the rate of $412,000 per year during the Term, subject to
annual reviews and increases for subsequent years in the sole discretion of the
Compensation Committee of the board of directors of the Parent (the
“Committee”).


(b)Bonus. The Employee shall be eligible to participate in the Parent’s
Management Annual Incentive Plan or any amended or successor plan thereto
(“MAIP”). For each of the fiscal years ending March 31, 2015 and March 31, 2016,
the target bonus shall be thirty-five percent (35%) of his Base Salary (i.e., a
pro rata portion of $ 144,200 for the fiscal year ending March 31, 2015) (the
“Target Bonus”). The Employee’s bonuses shall be based on Parent or Company
performance with goals to be established annually by the Committee and shall be
subject to adjustment at the sole discretion of the Committee. Bonuses shall be
paid at the same time bonuses are paid to other executives of the Parent or the
Company, which payment shall be made during the calendar year that includes the
close of such fiscal year, but no later than August 31st following the fiscal
year for which the bonus is earned, and shall be subject to the terms of the
MAIP.


(c)Reimbursement of Expenses. In accordance with Parent policies then in effect,
the Company shall pay directly, or reimburse the Employee for, reasonable
travel, entertainment and other business related expenses incurred by the
Employee in the performance of his duties under this Agreement.


5.Participation in Benefit Plans. Employee will be eligible to participate in
all benefit plans and programs that the Company provides to employees of the
Company, most of which, such as the medical plan, are employee contributory
arrangements, all in accordance with the terms and conditions of such benefit
plans and programs as may be modified by the Company or its affiliates, as
applicable, in their sole discretion or as required by law from time to time.


6.Termination.
(a)The Company shall have the right to terminate this Agreement and the
Employee’s employment prior to the expiration of the Term for Cause (as defined
below). The Employee has the right to resign and terminate this Agreement at any
time without Good Reason (as defined below) upon thirty (30) days’ written
notice, which notice period may be waived at the discretion of the Company. The
Company shall have no obligations to the Employee for any period subsequent to
the effective date of any termination of this Agreement pursuant to this Section
6(a), except for the payment of salary and benefits earned prior to such
termination.


(b)The Company shall also have the right to terminate this Agreement and the
Employee’s employment prior to the expiration of the Term other than for Cause
upon thirty (30) days’ notice and the Employee has the right to resign and
terminate this Agreement at any time for Good Reason (each such termination
shall not include a termination of employee’s employment with the Company due to
the Employee’s death or Disability (as defined below)). In the event that, prior
to the expiration of the Term, the Company terminates this Agreement and the
Employee's employment for reason(s) other than Cause hereof (and other than due
to the Employee’s death or Disability) or if the Employee resigns for Good
Reason, the Employee shall be entitled to receive salary and benefits earned
prior to such termination plus the amount of his Base Salary that would have
been paid for the longer of (i) the remainder of the Term and (ii) the twelve
month period following termination of employment had the Employee remained
employed with the Company (collectively referred to herein as “Severance”).
Subject to Sections 6(f) and 12(d)(iii) below, the Severance shall be paid in
equal monthly installments, as of the first day of each month following the date
of termination; provided that the first of such payments shall be made in the
month following sixty (60) days after such termination; provided further that
the first of such payments would include any amounts that would have been
payable absent the 60-day delay in commencement date, and such payments shall
continue for




--------------------------------------------------------------------------------




the duration of the Term or such twelve-month period, as applicable (which
payment period is referred to herein as the “Severance Period”). The Company
shall be entitled to reduce the amounts paid under this Section 6(b) by the
amounts paid to the Employee during the Severance Period by any other entity.


(c)If, prior to the expiration of the Term, the Company terminates this
Agreement and the Employee’s employment for any reason other than for Cause (and
other than due to the Employee’s death or Disability), or if the Employee
resigns for Good Reason, in each event within two years after a Change in
Control (as defined in the Parent’s Second Amended and Restated 2000 Equity
Incentive Plan, in lieu of the amount payable under Section 6(b), the Employee
will receive a lump sum payment equal to the sum of his then Base Salary and
Target Bonus amount multiplied by two; provided however that such payment shall
be limited to an amount which would not, when considered with other compensation
payable to the Employee in connection with a Change in Control, result in an
“excess parachute payment” as that term is defined in Internal Revenue Code
section 280G, as determined in the sole good faith discretion of the Parent.
Subject to Section 6(f) below, payment of the amount due under this Section 6(c)
shall be made as soon as practicable following the date on which the termination
occurs, but in no event later than sixty (60) days following the date of such
termination and the Employee will not have the right to designate the taxable
year of the payment.


(d)For purposes of this Agreement, “Cause” means any of the following: (i) the
Employee’s conviction of, or plea of nolo contendere to, a felony or other crime
involving moral turpitude, (ii) the Employee’s material breach of a material
provision of this Agreement that is not corrected within thirty (30) days
following written notice of such breach sent by the Company to the Employee,
(iii) the Employee’s willful misconduct in the performance of his material
duties under this Agreement, (iv) the Employee’s performance of his material
duties in a manner that is grossly negligent, and (v) the Employee’s failure to
attempt to fully comply with any lawful directive of the Chief Executive Officer
or Chief Operating Officer of the Parent which is not corrected within thirty
(30) days following written notice of such breach sent by the Company to the
Employee. Whether or not “Cause” exists shall be determined solely by the
Company in its reasonable, good faith discretion.


(e)For purposes of this Agreement, “Good Reason” means, without the Employee's
written consent, (i) a material and substantially adverse reduction in title or
job responsibilities compared with title or job responsibilities on the
Effective Date; (ii) any requirement that the Employee relocate to a work
location more than 50 miles from the city of New York, New York; or (iii) any
material breach of the Agreement by the Company. Notwithstanding the foregoing,
Good Reason will be deemed to exist only in the event that: (x) the Employee
gives written notice to the Company of his claim of Good Reason and the specific
grounds for his claim within ninety (90) days following the occurrence of the
event upon which his claim rests, (y) the Company fails to cure such breach
within thirty days (30) of receiving such notice (“Cure Period”), and (z) the
Employee gives written notice to the Company to terminate his employment within
fifteen (15) days following the Cure Period.


(f)Notwithstanding any other provision of this Agreement to the contrary, the
Employee shall not be entitled to any payments under Section 6(b) or 6(c), and
the Company shall not be obligated to make such payments, unless (i) the
Employee materially complies with the restrictive covenants by which he is bound
(whether pursuant to this Agreement or otherwise), including, but not limited
to, any non-competition agreement, non-solicitation agreement, confidentiality
agreement or invention assignment agreement signed by the Employee, and (ii) the
Employee executes, delivers and does not revoke a commercially reasonable
general release in form and substance acceptable to both the Company and
Employee no later than sixty (60) days following the effective date of
termination of employment. To the extent the Company makes any such payment to
the Employee prior to the execution and delivery or a permissible revocation of
the release described in clause (ii) and the Employee fails to execute or
deliver the




--------------------------------------------------------------------------------




release or otherwise revokes the release, then the Employee will be obligated to
repay to the Company the full amount of any such payment under Section 6(b) or
6(c), as applicable, theretofore made to the Employee within ninety (90) days
following the termination of the Employee’s employment.


7.Death or Disability. Notwithstanding anything in Section 6 to the contrary,
upon the death or Disability (as defined below) of the Employee prior to the end
of the Term, this Agreement shall terminate and no further payments shall be
made other than those provided for by law and the payment of Base Salary up to
and including the termination date, bonus earned and approved by the Committee
(pursuant to Section 4(b)), reimbursement of expenses incurred prior to such
termination (pursuant to Section 4(c)), and benefits (pursuant to Section 5)
accrued prior to the date of such death or Disability but not yet paid. For
purposes of this Agreement, “Disability” shall mean any physical or mental
incapacity that is documented by qualified medical experts and that results in
the Employee’s inability to perform his essential material duties and
responsibilities for the Company, with reasonable accommodation, for a period of
ninety (90) days in any consecutive twelve (12) month period, all as determined
in the good faith judgment of the Board.


8.Restrictive Covenants. The Employee hereby covenants, agrees and acknowledges
as follows:


(a)Confidential Information. In the course of his employment by the Company, the
Employee will receive and/or be in possession of confidential information of the
Company, the Parent, their respective subsidiaries and affiliates and the
predecessors and successors of any of them, including, but not limited to,
information relating to: (i) operational procedures, financial statements or
other financial information, contract proposals, business plans, training and
operations methods and manuals, personnel records, and management systems
policies or procedures; (ii) information pertaining to future plans and
developments; and (iii) other tangible and intangible property that is used in
the operations of the Company but not made public. The information and trade
secrets relating to the business of the Company described in this Section 8(a)
are hereinafter referred to collectively as the “Confidential Information,”
provided that the term Confidential Information will not include any
information: (x) that is or becomes generally publicly available (other than as
a result of violation of this Agreement by the Employee or someone under his
control or direction) or (y) that the Employee receives on a non-confidential
basis from a source (other than the Company or its representatives) that is not
known by him to be bound by an obligation of secrecy or confidentiality to the
Company. References in this Section 8 to the “Company” shall include Cinedigm
Entertainment Corp., the Parent, their respective subsidiaries and affiliates
and the predecessors and successors of any of them.


(b)Non-Disclosure. The Employee agrees that he will not, without the prior
written consent of the Company, during the period of his employment or at any
time thereafter, disclose or make use of any such Confidential Information,
except as may be required by law (and, in such case, he will immediately notify
the Company of such disclosure request) or in the course of his employment
hereunder. The Employee agrees that all tangible materials containing
Confidential Information, whether created by the Employee or others, that comes
into his custody or possession during his employment, will be and are the
exclusive property of the Company.
(c)Return of Confidential Information and Property. Upon termination of the
Employee’s employment for any reason whatsoever, he will immediately surrender
to the Company all Confidential Information and property of the Company in his
possession, custody or control in whatever form maintained (including, without
limitation, computer discs and other electronic media), including all copies
thereof. The Employee shall be allowed to make and keep a copy of all personal
information, including, but not limited to, personal information contained in
his contacts directory. Any Confidential Information that cannot be returned or
destroyed shall be kept confidential by the Employee at all times.




--------------------------------------------------------------------------------






(d)Non-Competition. The Employee agrees that, while employed by the Company and
for one year after the cessation of his employment with the Company for any
reason, he will not become employed by or otherwise engage in or carry on,
whether directly or indirectly as a principal, agent, consultant, partner or
otherwise, any business with any person, partnership, business, corporation,
company or other entity (or any affiliate, subsidiary, parent or division
thereof) that is in direct competition with the Company.


(e)Non-Solicitation/No-Hiring. The Employee agrees that, while employed by the
Company and for the greater of one year after the cessation of his employment
with the Company for any reason or the period during which the Employee receives
Severance or Change in Control payments, he will not (i) solicit or induce or
attempt to solicit or induce any employee, director or consultant to terminate
his or her employment or other engagement with the Company or (ii) employ or
retain (or in any way assist, participate in or arrange for the employment or
retention of) any person who is employed or retained by the Company or any of
its parents, subsidiaries, affiliates and divisions or who was employed or
retained by the Company or any of its parents, subsidiaries, affiliates and
divisions both within the six (6) month period immediately preceding the
Employee’s contemplated employment or retention of such person and on the date
the Employee’s employment with the Company ended.


(f)Injunctive Relief and Other Remedies. The Employee acknowledges that the
foregoing confidentiality, non-competition and non-solicitation/no-hiring
provisions are reasonable and necessary for the protection of the Company and
its parent, subsidiaries, affiliates and divisions, and that they will be
materially and irrevocably damaged if these provisions are not specifically
enforced. Accordingly, the Employee agrees that, in addition to any other relief
or remedies available to the Company and its parent, subsidiaries, affiliates
and divisions, the Company will be entitled to seek an appropriate injunctive or
other equitable remedy for the purposes of restraining the Employee from any
actual or threatened breach of those provisions, and no bond or security will be
required in connection therewith. If any of the foregoing confidentiality,
non-competition and no-solicitation/no-hiring provisions are deemed invalid or
unenforceable, these provisions will be deemed modified and limited to the
extent necessary to make them valid and enforceable.


(g)Tax Withholding. The Company shall withhold from any compensation and
benefits payable under this Agreement all federal, state, local or other taxes
as shall be required pursuant to any law or governmental regulation or ruling.


(h)Entire Agreement. This Agreement contains the entire understanding between
the parties hereto and supersedes any other agreement between the Company or any
predecessor of the Company or any of its affiliates and the Employee regarding
the subject matter hereof.


9.Notices. All notices that are required or may be given pursuant to the terms
of this Agreement will be in writing and will be sufficient in all respects if
given in writing and (i) delivered personally, (ii) mailed by certified or
registered mail, return receipt requested and postage prepaid, or (iii) sent via
a responsible overnight courier, to the parties at their respective addresses
set forth above, or to such other address or addresses as either party will have
designated in writing to the other party hereto. The date of the giving of such
notices delivered personally or by carrier will be the date of their delivery
and the date of giving of such notices by certified or registered mail will be
the date five days after the posting of the mail.


10.General Provisions.






--------------------------------------------------------------------------------




(a)Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by the Employee or his beneficiaries or legal
representatives without the Company's prior written consent; provided, however,
that nothing in this Section 12(a) shall preclude (i) the Employee from
designating a beneficiary to receive any benefit payable hereunder following his
death, or (ii) the executors, administrators, or other legal representatives of
the Employee or his estate from assigning any rights hereunder to the person or
persons entitled thereto.


(b)No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.


(c)Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Employee and the Company and their respective permitted
successors and assigns.


(d)Compliance with 409A.


(i)Notwithstanding anything herein to the contrary, it is intended that the
provisions of this Agreement satisfy the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations issued
thereunder (“Section 409A”) and this Agreement shall be interpreted and
administered, as necessary, so that the payments and benefits set forth herein
shall be exempt from or shall comply with the requirements of Section 409A.


(ii)To the extent that the Company determines that any provision of this
Agreement would cause the Employee to incur any additional tax or interest under
Section 409A, the Company shall be entitled to reform such provision to attempt
to comply with or be exempt from Section 409A.  To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Employee and the
Company without violating the provisions of Section 409A.


(iii)Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on his termination date the Employee is deemed to be a “specified
employee” within the meaning of Section 409A, any payments or benefits due upon,
or within the six month period following and due to,  a termination of the
Employee’s employment that constitutes a “deferral of compensation” within the
meaning of Code Section 409A and which do not otherwise qualify under the
exemptions under Treas. Reg. Section 1.409A-1, shall be paid or provided to the
Employee in a lump sum on the earlier of (1) the first day following the six
month anniversary of the Employee’s separation from service (as such term is
defined in Section 409A) for any reason other than death, and (2) the date of
the Employee’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment
or benefit.


(iv)Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits. In no event may the Employee,




--------------------------------------------------------------------------------




directly or indirectly, designate the calendar year of any payment to be made
under this Agreement or otherwise which constitutes a “deferral of compensation”
within the meaning of Section 409A.


(v)All expenses or other reimbursements paid pursuant to this Agreement or other
policy or program of the Company that are taxable income to the Employee shall
in no event be paid later than the end of the calendar year next following the
calendar year in which the Employee incurs such expense or pays such related
tax.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments
shall be made on or before the last day of the Employee’s taxable year following
the taxable year in which the expense was incurred.
 
(vi)Nothing contained in this Agreement or any other agreement between the
Employee and the Company or any policy, plan, program or arrangement of the
Company shall constitute any representation or warranty by the Company regarding
compliance with Section 409A.


11.Modification and Waiver.


(a)Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.


(b)Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.


12.Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
13.Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.


14.Governing Law. This Agreement has been executed and delivered in the State of
New York, and its validity, interpretation, performance, and enforcement shall
be governed by the laws of said State other than the conflict of laws provisions
of such laws. The Employee and the Company hereby consent to the jurisdiction of
the Federal and State courts located in the borough of Manhattan in New York
City, New York, and each party waives any objection to the venue of any such
suit, action or proceeding and the right to assert that any such forum is not a
convenient forum, and irrevocably consents to the jurisdiction of the Federal
and State courts located in the borough of Manhattan in New York City, New York
in any such suit, action or proceeding.






--------------------------------------------------------------------------------




15.Survival of Provisions. Neither the termination of this Agreement, nor of the
Employee's employment hereunder, will terminate or affect in any manner any
provision of this Agreement that is intended by its terms to survive such
termination, including without limitation, the provisions of Section 8 hereof.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.


CINEDIGM ENTERTAINMENT CORP.




By:    /s/ Chris McGurk        
Name:    Chris McGurk            
Title:    Chairman & CEO        


Employee


/s/ William A. Sondheim        
William Sondheim






